Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-17, 33, 45, 65, 70 and 73 are currently pending in this Application. 
Response to Election/Restriction 
Applicant's election without traverse of Group I, claims 1-17, 33, 45, 65 and 70 drawn to methods of treating, reducing, reversing, or preventing various conditions in a subject or in a subject having or at risk of developing a proteinopathy with a compound of formula (I) 
    PNG
    media_image1.png
    139
    398
    media_image1.png
    Greyscale
 in the reply filed on November 16, 2021 is acknowledged. Election of the species compound of formula
    PNG
    media_image2.png
    133
    359
    media_image2.png
    Greyscale
(found in at least p. 34 of specs), and mild cognitive impairment as condition/disease species are also acknowledged. The elected compound reads on claims 1-7, 10, 12-17, 33, 45, 65 and 70. Claim 9 depends of claim 8 which doesn’t read on the elected species. Claim 11 establishes a relationship between groups -CR2R3- and 
    PNG
    media_image3.png
    80
    92
    media_image3.png
    Greyscale
 substituting the 1,3-thiazolyl A in a 1,3-relationship. A 1,3-relationship doesn’t read on the elected species since the 4-2R3- is at position 4 of the thiazolyl. The elected condition reads on claims 2-17 and 70.
Claims 8-9, 11, 33, 45, 65 and 73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2021.
Examination
In accordance with the election of species as detailed in the requirement for restriction, the examiner searched the elected species of formula (XII) 
    PNG
    media_image2.png
    133
    359
    media_image2.png
    Greyscale
in a method of preventing, reducing or reversing mild cognitive impairment and found it unpatentable over the prior art as detailed below. Therefore, examination was stopped and art has been applied against the claims. The prior art search will not be extended unnecessarily to cover all non-elected species. Note MPEP 803.02.  Subject matter outside of the searched/examined scope are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim.
Claims 1-7, 10, 12-17 and 70 are the subject of this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 12-17 and 70 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bourque et al. (WO 2012/129084-cited in parent case 15/556,444) as evidenced by Palavra et al. (Neurology Research International (2013) p. 1-8, ID:576091).
A subject diagnosed as having, or at risk of developing, a proteinopathy is a subject diagnosed as having Parkinson’s disease. 
Bourque disclosed a method for treating Parkinson’s disease comprising administering the compound of formula 
    PNG
    media_image4.png
    99
    303
    media_image4.png
    Greyscale
(pages 64-66). Thus, Bourque taught a method of treating a proteinopathy as in claim 1.  Parkinson’s disease patients are at risk of developing mild cognitive impairment (MCI). Palavra is evidence that mild cognitive impairment in Parkinson’s disease is common and that over a third of PD patients have MCI. See Palavra’s abstract, first page and Table 1. Thus, the subjects treated for Parkinson’s disease with the claimed compound in the prior art would have been inherently treated for mild cognitive impairment, even if the prior art did not discuss this. Further, those subjects with Parkinson’s disease et al., would have necessarily resulted in treating Parkinson’s disease (proteinopathy) and in preventing, reducing or reversing mild cognitive impairment in the Parkinson’s disease subjects, even if not recognized by the prior art, since products of identical chemical composition cannot have mutually exclusive properties when administered under the same circumstances, and as in the present case, to the same host. The identical composition administered to the identical subject under the identical circumstances must necessarily possess the same claimed effects. The purpose for which the claimed method is accomplished is insufficient to distinguish it from the prior art. 
See MPEP 2112: “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.”  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004). "[W]hen considering a prior art method, the anticipation doctrine examines the natural and inherent results in that method without regard to the full recognition of those benefits or characteristics within the art field at the time of the prior art disclosure." Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377-78 (Fed. Cir. 2005) ("In some cases, the inherent property corresponds to a claimed new benefit or characteristic of an invention otherwise in the prior art. In those cases, the new realization alone does MEHL/HIophile Int’l Corp. v. Milgraum, 192 F.3d 1362, 1365 (Fed. Cir. 1999). 
A newly-discovered result or property of an existing (or obvious) method of use is not patentable. See Abbott Labs. v. Baxter, 471 F.3d at 1368-69. Also, MPEP §2112.02: “However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated.” 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10, 12-17 and 70 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for making the claimed compounds, reducing or reversing mild cognitive impairment, and treating Parkinsons’ disease, does not reasonably provide enablement for making prodrugs of the claimed compounds, for preventing mild cognitive impairment and for treating or preventing a proteinopathy generally.  The specification does not enable any person skilled in the make and use the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands factors (MPEP 2164.01 (A)). These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability or unpredictability of the art and the amount of experimentation necessary. All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below. 
(1) Nature of the invention: The instant claims recite a compound of formula I with many different variables and its prodrugs, clinical use of these compounds and the pharmacokinetic behavior of substances in the human body. The instant claims also encompass prevention of mild cognitive impairment and treating or preventing a proteinopathy.
(2) Breadth of the Claims: The instant claims include millions of compounds of formula I as well as the presently unknown list of potential prodrug derivatives embraced by the claims. The instant claims encompass prevention of mild cognitive impairment and treating or preventing a proteinopathy. Proteinopathy covers an array of largely unrelated disorders that may affect any part of the body.  Proteinopathies only have in common the presence of any protein deposits in the body.
(3) Guidance of the specification: The only guidance concerning prodrugs in the instant specification is a generic definition of the term prodrug and mention of some groups that may make prodrugs (an ester or amide, having amino acid residues or polypeptide chains) (p. 7 of spec.). There is no direction, guidance or discussion whatsoever on how 

(4) State of the prior art: In regards to prodrugs: Wolff (Medicinal Chemistry) summarizes the state of the prodrug art (Wolff, Manfred E. "Burger's Medicinal Chemistry, 5ed, Part I", John Wiley & Sons, 1995, pages 975-977).  The table on the left side on page 976 outlines the research program to be undertaken to find a prodrug.  The second paragraph in section 10 and the paragraph spanning pages 976-977 indicate the low expectation of success.  In that paragraph the difficulties of extrapolating between species are further developed.  Since the prodrug concept is a pharmacokinetic issue, the lack of any standard pharmacokinetic protocol discussed in the last sentence of this paragraph is particularly relevant. Banker et al. in the first sentence of third paragraph on page 596 states that “extensive development must be undertaken” to find a prodrug (Banker et al, "Modern Pharmaceutics, 3ed.", Marcel Dekker, New York, 1996, pages 451 and 596). 
	In regards to the treatment and prevention of proteinopathies, these are different diseases that have different modes of action and different origins. The toxic protein also varies. In some cases it is tau, i.e. in Alzheimer's Disease and other taupathies, and some are so linked to tau only sometimes (FTD). Alzheimer's Disease also involves β-amyloid. For Parkinson's disease it is α-synuclein.  Prion disease involves PrPSc as its toxic protein, which involves missense.  The polyglutamine diseases involve polyglutamine containing 
The nature of the protein deposits, when these occur, varies as well. In Alzheimer's Disease, there are extracellular plaques from β-amyloid and neurofibrillary tangles (from tau).  In Parkinson’s disease it is Lewy bodies and in ALS it is Bunina bodies. Taupathy produces cytoplasmic tangles, and Polyglutamine disease produce neuropil aggregates, intranuclear inclusions and cytoplasmic tangles. Prion disease produces prion plaque.  And note that the disease form is not necessarily related to the protein deposits. For example, Alzheimer's Disease and Pick's disease both give progressive dementia without other prominent neurological signs. But the characteristic Alzheimer's neurofibrillary tangles are not seen in Pick's Disease, which has straight fibrils, as opposed to the paired helical filaments of Alzheimer's Disease. Pick's Disease gives lobal atrophy, not seen in Alzheimer's Disease. 
The disease genes vary considerably as well. In Alzheimer's Disease, there is toxic gain of function with APP and loss of function of Presenilin 1 and presenilin 2. With Parkinson’s disease, there is toxic gain of function with α-synuclein, and loss of function of Parkin and UCHL1. In the Polyglutamine diseases, there is toxic gain of function with 9 different genes with CAG repeat expansion. In Prion disease, there is toxic gain of function with PRNP. In ALS there is toxic gain of function with SOD1. FTDP-17 arises from mutations at chromosome 17, Huntington's Disease from chromosome 4, and the 

(5) Existence of working examples/specification: There is no example of a prodrug of a compound of formula (I).   There is no example in this application of the treatment and prevention of any proteinopathy and of prevention of mild cognitive impairment. In regards to the prophylaxis, there is no disclosure as to how one skilled in the art can reasonably establish the basis and the type of subject to which the instant compounds and compositions can be administered in order to have the "preventive" effect. 

(6) The skill of those in the art: Wolff (Medicinal Chemistry) in the last paragraph on page 975 describes the artisans making Applicants' prodrugs as a collaborative team of synthetic pharmaceutical chemists and metabolism experts. 
In regards to proteinopathies, the skill level is low as can be seen in the discussion of the state of the prior art. For example, current drug regimens for Parkinson’s disease are aimed instead at symptomatic relief, primarily through a dopaminergic effect. This includes dopamine replacement therapy (L-dopa), COMT inhibitors (which facilitate the conversion of L-Dopa to dopamine itself), Amantadine (which appears to increase dopamine synthesis in the remaining cells), dopamine agonists (which mimic dopamine) or MAO B inhibitors (e.g. Selegeline which reduces or delays the breakdown of dopamine). These do not actually treat the disease itself, but instead seek to boost the amount of dopamine available by various mechanisms. At the time of filing, and indeed at present, no drug has been scientifically demonstrated to treat the disease itself, rather than provide relief for this or that symptom, such as 
(7) The predictability or unpredictability of the art: Predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, pp. 205-213).
Finding a prodrug is an empirical exercise. Predicting if a certain ester of a claimed compound, for example, is in fact a prodrug, that produces the active compound metabolically in man at a therapeutic concentration and at a useful rate is filled with experimental uncertainty. Although attempts have been made to predict drug metabolism de novo, this is still an experimental science.  For a compound to be a prodrug, it must meet three tests.  It must itself be biologically inactive.  It must be metabolized to a second substance in a human at a rate and to an extent to produce that second substance at a physiologically meaningful concentration. Thirdly, that second substance must be clinically effective.  First, preparing, then determining whether a particular compound meets these three criteria in a clinical trial setting requires a large quantity of experimentation.
In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

Amount of experimentation necessary: One of ordinary skill in the art would need to determine all by himself/herself. Due to the complexities of the disorders and the art and to the lack of guidance from the specification the quantity of experimentation need is undue.  
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  That conclusion is clearly justified here.  Thus, undue experimentation will be required to determine if any particular derivative is, in fact, a prodrug.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10, 12-17 and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In the claims, particularly claims 1 and 70, the use of commas and semi colons is inconsistent and makes the definitions ambiguous. For example, in the following line of definitions at R4, R5 and R6, it’s unclear if what follows “a hydroxy” are substituents or further definitions for R4, R5 and R6:
    PNG
    media_image5.png
    49
    507
    media_image5.png
    Greyscale

Regarding claims 1 and 70, the phrase "e.g. 1, 2 or 3" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In the claims the scope of the term “thio group” is unclear. Does it mean or include thiol, or thioether, or thioketone, or thioamide or thiophene?
In re Zletz, 13 USPQ2d 1320, 1322, says “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.” 

Where there is an ambiguous term, applicants need to show that, for whichever choice is selected, one skilled in the art could have figured out that this choice, and not another, was surely intended.
Conclusion
Claims 1-7, 10, 12-17 and 70 are rejected. No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        01/15/2022